Appeal from a judgment of the Supreme Court (Cobb, J.), entered May 14, 1990 in Greene County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the State Division of Parole denying petitioner’s request for parole.
Petitioner commenced this proceeding to review a determination of the State Division of Parole denying his request for parole. However, in view of petitioner’s release in April 1990, the matter has been rendered moot (see, Matter of Smith v Newberry, 154 AD2d 941, lv denied 75 NY2d 705). Furthermore, insofar as it does not raise an issue likely to escape judicial review, it presents no exception to the mootness doctrine (see, supra).
Appeal dismissed, as moot, without costs. Weiss, J. P., Yesawich, Jr., Levine, Mercure and Harvey, JJ., concur.